 


Exhibit 10(a)(4)

  1998 STOCK OPTION PLAN


  of


  TII NETWORK TECHNOLOGIES, INC.


  (As Amended through September 16, 2003)


  1.             PURPOSES OF THE PLAN. This stock option plan (the “Plan”) is
designed to provide an incentive to employees (including directors and officers
who are employees) and directors of, and consultants to, TII NETWORK
TECHNOLOGIES, INC., a Delaware corporation (the “Company”), or any Parent or
Subsidiary (as such terms are defined in Paragraph 19 hereof) of the Company,
and to offer an additional inducement in obtaining the services of such persons.
The Plan provides for the grant of “incentive stock options” (“ISOs”) within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), and nonqualified stock options which do not qualify as ISOs (“NQSOs”).
The Company makes no representation or warranty, express or implied, as to the
qualification of any option as an “incentive stock option” under the Code.


  2.             STOCK SUBJECT TO THE PLAN. Subject to the provisions of
Paragraph 12 hereof, the aggregate number of shares of Common Stock, $.01 par
value per share, of the Company (“Common Stock”) for which options may be
granted under the Plan shall not exceed 2,500,000. Such shares of Common Stock
may consist either in whole or in part of authorized but unissued shares of
Common Stock or shares of Common Stock held in the treasury of the Company.
Subject to the provisions of Paragraph 13 hereof, any shares of Common Stock
subject to an option which for any reason expires, is canceled or is terminated
unexercised or which ceases for any reason to be exercisable, shall again become
available for the granting of options under the Plan. The Company shall at all
times during the term of the Plan reserve and keep available such number of
shares of Common Stock as will be sufficient to satisfy the requirements of the
Plan.


  3.             ADMINISTRATION OF THE PLAN. The Plan shall be administered by
the Board of Directors or a committee (the “Committee”) of the Board of
Directors of the Company (the “Board of Directors”), which Committee, to the
extent required by Rule 16b-3 promulgated under the Securities Exchange Act of
1934, as amended (as the same may be in effect and interpreted from time to
time, “Rule 16b-3”), shall consist of not less than two (2) directors, each of
whom shall be a non-employee director within the meaning of Rule 16b-3. Unless
otherwise provided in the By-laws of the Company or by resolution of the Board
of Directors, a majority of the members of the Committee shall constitute a
quorum, and the acts of a majority of the members present at any meeting at
which a quorum is present, and any acts approved in writing by all of the
members of the Committee without a meeting, shall be the acts of the Committee.
Those administering the Plan are referred to herein as the “Administrators”.


  Subject to the express provisions of the Plan, the Administrators shall have
the authority, in their sole discretion, to determine: the employees,
consultants and directors who shall be granted options; whether an option to be
granted to a employee is to be in ISO or an NQSO (options to be granted to
consultants and directors who are not employees shall be NQSOs); the times when
an option shall be granted; the number of shares of Common Stock to be subject
to each option; the term of each option; the date each option shall become
exercisable; whether an option shall be exercisable in whole, in part or in
installments and, if in installments, the number of shares of Common Stock to be
subject to each installment, whether the installments shall be cumulative, the
date each installment shall become exercisable and the term of each installment;
whether to accelerate the date of exercise of any option or installment; whether
shares of Common Stock may be issued upon the exercise of an option as partly
paid and, if so, the dates when future installments of the exercise price shall
become due and the amounts of such installments; the exercise price of each
option; the form of payment of the exercise price; whether to restrict the sale
or other disposition of the shares of Common Stock acquired upon the exercise of
an option and, if so, whether and under what conditions to waive any such
restriction; whether and under what conditions to subject all or a portion of
the grant, the vesting or the exercise of an option or the shares acquired
pursuant to the exercise of an option to the fulfillment of certain restrictions
or contingencies as specified in the contract referred to in Paragraph 11 hereof
(the “Contract”), including, without limitation, restrictions or contingencies
relating to entering into a covenant not to compete with the Company, any of its
Subsidiaries or a Parent (as such term is defined in Paragraph 19 hereof), to
financial objectives for the Company, any of its Subsidiaries or a Parent, a
division of any of the foregoing, a product line or other category, and/or to
the period of continued employment of the optionee with the Company, any of its
Subsidiaries or a Parent, and to determine whether such restrictions or
contingencies have been met; whether an optionee is Disabled (as such term is
defined in Paragraph 19 hereof); the amount, if any, necessary to satisfy the
obligation of the Company, a Subsidiary or Parent to withhold taxes or other
amounts; the fair market value of a share of Common Stock; to construe the
respective Contracts and the Plan; with the consent of the optionee, to cancel
or modify an option, provided that the modified provision is permitted to be
included in an option granted under the Plan on the date of the modification,
and provided, further, that in the case of a modification (within the meaning of
Section 424(h) of the Code) of an ISO, such option as modified would be
permitted to be granted on the date of such modification under the terms of the
Plan; to prescribe, amend and rescind rules and regulations relating to the
Plan; to approve any provision of the Plan or any option granted under the Plan,
or any amendment to either, which under Rule 16b-3 requires the approval of the
Board of Directors, a committee of non-employee directors or the stockholders in
order to be exempt (unless otherwise specifically provided herein); and to make
all other determinations necessary or advisable for administering the Plan. Any
controversy or claim arising out of or relating to the Plan, any option granted
under the Plan or any Contract shall be determined unilaterally by the
Administrators in their sole discretion. The determinations of the
Administrators on the matters referred to in this Paragraph 3 shall be
conclusive and binding on the parties thereto. No Administrator or former
Administrator shall be liable for any action, failure to act or determination
made in good faith with respect to the Plan or any option hereunder.


  4.             ELIGIBILITY. The Administrators may from time to time, in their
sole discretion, consistent with the purposes of the Plan, grant options to (a)
employees (including officers and directors who are employees) of, (b) directors
(who are not employees) of, and (c) consultants to, the Company or any Parent or
Subsidiary of the Company. Such options granted shall cover such number of
shares of Common Stock as the Administrators may determine, in their sole
discretion, as set forth in the applicable Contract; provided, however, that the
maximum number of shares subject to options that may be granted to any employee
during any calendar year under the Plan (the “162(m) Maximum”) shall be 250,000
shares; and provided, further, that the aggregate market value (determined at
the time the option is granted in accordance with Paragraph 5 hereof) of the
shares of Common Stock for which any eligible employee may be granted ISOs under
the Plan or any other plan of the Company, or of a Parent or a Subsidiary of the
Company, which are exercisable for the first time by such optionee during any
calendar year shall not exceed $100,000. Such ISO limitation shall be applied by
taking ISOs into account in the order in which they were granted. Any option
granted in excess of such ISO limitation amount shall be treated as a NQSO to
the extent of such excess.


  5.             EXERCISE PRICE. The exercise price of the shares of Common
Stock under each option shall be determined by the Administrators, in their sole
discretion, as set forth in the applicable Contract; provided, however, that the
exercise price of an ISO shall not be less than the fair market value of the
Common Stock subject to such option on the date of grant; and provided, further,
that if, at the time an ISO is granted, the optionee owns (or is deemed to own
under Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company, of any of its
Subsidiaries or of a Parent, the exercise price of such ISO shall not be less
than 110% of the fair market value of the Common Stock subject to such ISO on
the date of grant.


  The fair market value of a share of Common Stock on any day shall be (a) if
actual sales price information is available with respect to the Common Stock,
the average of the highest and lowest sales prices per share of Common Stock on
such day, or (b) if such information is not available, the average of the
highest bid and lowest asked prices per share of Common Stock on such day as
reported by the market upon which the Common Stock is quoted, The Wall Street
Journal, the National Quotation Bureau Incorporated or an independent dealer in
the Common Stock, as determined by the Company; provided, however, that if
clauses (a) and (b) of this Paragraph are all inapplicable, or if no trades have
been made or no quotes are available for such day, the fair market value of the
Common Stock shall be determined by the Board of Directors by any method
consistent with applicable regulations adopted by the Treasury Department
relating to stock options.


  6.             TERM. The term of each option granted pursuant to the Plan
shall be such term as is established by the Administrators, in their sole
discretion, as set forth in the applicable Contract; provided, however, that the
term of each ISO granted pursuant to the Plan shall be for a period not
exceeding ten (10) years from the date of grant thereof; and provided, further,
that if, at the time an ISO is granted, the optionee owns (or is deemed to own
under Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company, any of its
Subsidiaries or a Parent, the term of the ISO shall be for a period not
exceeding five (5) years from the date of grant. Options shall be subject to
earlier termination as hereinafter provided.


  7.             EXERCISE. An option (or any part or installment thereof), to
the extent then exercisable, shall be exercised by giving written notice to the
Company at its principal office stating which option is being exercised,
specifying the number of shares of Common Stock as to which such option is being
exercised and accompanied by payment in full of the aggregate exercise price
therefor (or the amount due on exercise if the applicable Contract permits
installment payments) (a) in cash or by certified check or (b) if the applicable
Contract permits, with previously acquired shares of Common Stock having an
aggregate fair market value on the date of exercise (determined in accordance
with Paragraph 5 hereof) equal to the aggregate exercise price of all options
being exercised or a combination of cash, certified check or shares of Common
Stock having such value. The Company shall not be required to issue any shares
of Common Stock pursuant to any such option until all required payments,
including payments for any required withholding amounts, have been made.


  The Administrators may, in their sole discretion (in the Contract or
otherwise), permit payment of the exercise price of an option by delivery by the
optionee of a properly executed notice, together with a copy of his irrevocable
instructions to a broker acceptable to the Administrators to deliver promptly to
the Company the amount of sale or loan proceeds sufficient to pay such exercise
price. In connection therewith, the Company may enter into agreements for
coordinated procedures with one or more brokerage firms.


  A person entitled to receive Common Stock upon the exercise of an option shall
not have the rights of a stockholder with respect to such shares of Common Stock
until the date of issuance of a stock certificate for such shares or, in the
case of uncertificated shares, until the date an entry is made on the books of
the Company’s transfer agent representing such shares; provided, however, that
until such stock certificate is issued or until such book entry is made, any
optionee using previously acquired shares of Common Stock in payment of an
option exercise price shall continue to have the rights of a stockholder with
respect to such previously acquired shares.


  In no case may a fraction of a share of Common Stock be purchased or issued
under the Plan.


  8.             TERMINATION OF RELATIONSHIP. Except as may otherwise be
expressly provided in the applicable Contract, any optionee whose relationship
with the Company, its Subsidiaries and Parent as an employee, director or
consultant has terminated for any reason (other than as a result of the death or
Disability (as such term is defined in Paragraph 19 hereof) of the Optionee) may
exercise such option, to the extent exercisable on the date of such termination,
at any time within three months after the date of termination, but not
thereafter and in no event after the date the option would otherwise have
expired; provided, however, that if such relationship is terminated either (a)
for Cause (as such term is defined in Paragraph 19 hereof), or (b) without the
consent of the Company, such option shall terminate immediately.


  For the purposes of the Plan, an employment relationship shall be deemed to
exist between an individual and the Company, any of its Subsidiaries or a Parent
if, at the time of the determination, the individual was an employee of such
corporation for purposes of Section 422(a) of the Code. As a result, an
individual on military, sick leave or other bona fide leave of absence shall
continue to be considered an employee for purposes of the Plan during such leave
if the period of the leave does not exceed 90 days or, if longer, so long as the
individual’s right to reemployment with the Company, any of its Subsidiaries or
a Parent is guaranteed either by statute or by contract. If the period of leave
exceeds 90 days and the individual’s right to reemployment is not guaranteed by
statute or by contract, the employment relationship shall be deemed to have
terminated on the 91st day of such leave.


  Notwithstanding the foregoing, except as may otherwise be expressly provided
in the applicable Contract, options granted under the Plan shall not be affected
by any change in the status of the optionee so long as the optionee continues to
be an employee or director of, or a consultant to, the Company, any of its
Subsidiaries or a Parent (regardless of having changed from one position to
another or having been transferred from one entity to another).


  Nothing in the Plan or in any option granted under the Plan shall confer on
any optionee any right to continue in the employ of, as a director of, or as a
consultant to, the Company, any of its Subsidiaries or a Parent, or interfere in
any way with any right of the Company, any of its Subsidiaries or a Parent to
terminate the optionee’s relationship at any time for any reason whatsoever
without liability to the Company, any of its Subsidiaries or a Parent.


  9.             DEATH OR DISABILITY OF AN OPTIONEE. Except as may otherwise be
expressly provided in the applicable Contract, if an individual optionee dies
(a) while he is an employee or director of, or a consultant to, the Company, any
of its Subsidiaries or a Parent, (b) within three months after the termination
of such relationship (unless such termination was for Cause or without the
consent of the Company or such Subsidiary or Parent) or (c) within one year
following the termination of such relationship by reason of Disability, the
optionee’s option may be exercised, to the extent exercisable on the date of the
optionee’s death, by the optionee’s Legal Representative (as defined in
Paragraph 19) at any time within one year after death, but not thereafter and in
no event after the date the option would otherwise have expired.


  Except as may otherwise be expressly provided in the applicable Contract, any
optionee whose relationship as an employee or director of, or a consultant to,
the Company, any of its Subsidiaries or a Parent has terminated by reason of
Disability (without continuing in another such capacity) may exercise the
optionee’s option, to the extent exercisable upon the effective date of such
termination, at any time within one year after such date, but not thereafter and
in no event after the date the option would otherwise have expired.


  10.        COMPLIANCE WITH SECURITIES LAWS. It is a condition to the exercise
of any option that either (a) a Registration Statement under the Securities Act
of 1933, as amended (the “Securities Act”), with respect to the shares of Common
Stock to be issued upon such exercise shall be effective and current at the time
of exercise or (b) there is an exemption from registration under the Securities
Act for the issuance of the shares of Common Stock upon such exercise. Nothing
herein shall be construed as requiring the Company to register shares subject to
any option under the Securities Act or to keep any Registration Statement
effective or current.


  The Administrators may require, in their sole discretion, as a condition to
the receipt of an option or the exercise of any option that the optionee execute
and deliver to the Company such representations and warranties, in form,
substance and scope satisfactory to the Administrators, as the Administrators
determine are necessary or appropriate to facilitate the perfection of an
exemption from the registration requirements of the Securities Act, applicable
state securities laws or other legal requirement, including, without limitation,
that (a) the shares of Common Stock to be issued upon the exercise of the option
are being acquired by the optionee for the optionee’s own account, for
investment only and not with a view to the resale or distribution thereof, and
(b) any subsequent resale or distribution of shares of Common Stock by such
optionee will be made only pursuant to (i) a Registration Statement under the
Securities Act which is effective and current with respect to the shares of
Common Stock being sold, or (ii) a specific exemption from the registration
requirements of the Securities Act, but in claiming such exemption, the optionee
shall, prior to any offer of sale or sale of such shares of Common Stock,
provide the Company with a favorable written opinion of counsel satisfactory to
the Company, in form, substance and scope satisfactory to the Company, as to the
applicability of such exemption to the proposed sale or distribution.


  In addition, if at any time the Administrators shall determine, in their sole
discretion, that the listing or qualification of the shares of Common Stock
subject to any option on any securities exchange, Nasdaq or under any applicable
law, or the consent or approval of any governmental agency or self-regulatory
body, is necessary or desirable as a condition to, or in connection with, the
granting of an option or the issuing of shares of Common Stock upon the exercise
thereof, such option may not be granted and such option may not be exercised in
whole or in part unless such listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Administrators.


  11.             CONTRACTS. Each option shall be evidenced by an appropriate
Contract which shall be duly executed by the Company and the optionee, which
Contract shall contain such terms, provisions and conditions not inconsistent
herewith as may be determined by the Administrators. The terms of each option
and Contract need not be identical.


  12.             ADJUSTMENTS UPON CHANGES IN COMMON STOCK. Notwithstanding any
other provision of the Plan, in the event of a stock dividend, stock split,
combination, reclassification, recapitalization, merger in which the Company is
the surviving corporation, spin-off, split-up or exchange of shares or the like
which results in a change in the number or kind of shares of Common Stock which
is outstanding immediately prior to such event, the aggregate number and kind of
shares subject to the Plan, the aggregate number and kind of shares subject to
each outstanding option and the exercise price thereof, and the 162(m) Maximum
shall be appropriately adjusted by the Board of Directors, whose determination
shall be conclusive and binding on all parties thereto. Such adjustment may
provide for the elimination of fractional shares which might otherwise be
subject to options without payment therefor.


  In the event of (a) the liquidation or dissolution of the Company, or (b) a
transaction (or series of related transactions) that is approved by a majority
of the members of the Company’s Board of Directors who were elected by
stockholders prior to the first of such transactions (including, without
limitation, a merger, consolidation, sale of stock by the Company or its
stockholders, tender offer or sale of assets) and in which either (i) the voting
power (in the election of directors generally) of the Company’s voting
securities outstanding immediately prior to such transaction(s) cease to
represent at least 50% of the combined voting power (in the election of
directors generally) of the Company or such surviving entity outstanding
immediately after such transaction(s) or (ii) the registration of the Common
Stock under the Securities Exchange Act of 1934 is terminated, then all
outstanding options shall terminate upon the earliest of any such event, unless
other provision is made therefor in the transaction.


  13.             AMENDMENTS AND TERMINATION OF THE PLAN. The Plan was adopted
by the Board of Directors on October 8, 1998. No ISO may be granted under the
Plan after October 7, 2008. The Board of Directors, without further approval of
the Company’s stockholders, may at any time suspend or terminate the Plan, in
whole or in part, or amend it from time to time in such respects as it may deem
advisable, including, without limitation, in order that ISOs granted hereunder
meet the requirements for “incentive stock options” under the Code, or to comply
with the provisions of Rule 16b-3, Section 162(m) of the Code or any change in
applicable law, regulations, rulings or interpretations of administrative
agencies; provided, however, that no amendment shall be effective without the
requisite prior or subsequent stockholder approval which would (a) except as
contemplated in Paragraph 12 hereof, increase the maximum number of shares of
Common Stock for which options may be granted under the Plan or the 162(m)
Maximum, (b) change the eligibility requirements to receive options hereunder or
(c) make any change for which applicable law requires stockholder approval. No
termination, suspension or amendment of the Plan shall, without the consent of
the optionee, adversely affect the optionee’s rights under any option granted
under the Plan. The power of the Administrators to construe and administer any
option granted under the Plan prior to the termination or suspension of the Plan
nevertheless shall continue after such termination or during such suspension.


  14.             NON-TRANSFERABILITY. No option granted under the Plan shall be
transferable otherwise than by will or the laws of descent and distribution, and
options may be exercised, during the lifetime of the optionee, only by the
optionee or his Legal Representatives. Except to the extent provided in the
immediately preceding sentence, options may not be assigned, transferred,
pledged, hypothecated or disposed of in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process,
and any such attempted assignment, transfer, pledge, hypothecation or
disposition shall be null and void abinitio and of no force or effect.


  15.             WITHHOLDING TAXES. The Company, a Subsidiary or Parent may
withhold (a) cash or (b) with the consent of the Administrators (in the Contract
or otherwise), shares of Common Stock to be issued upon exercise of an option
having an aggregate fair market value on the relevant date (determined in
accordance with Paragraph 5 hereof) or a combination of cash and shares, in an
amount equal to the amount which the Administrators determine is necessary to
satisfy the obligation of the Company, a Subsidiary or Parent to withhold
Federal, state and local income taxes or other amounts incurred by reason of the
grant, vesting, exercise or disposition of an option, or the disposition of the
underlying shares of Common Stock. Alternatively, the Company, a Subsidiary or
Parent may require the holder to pay to it such amount, in cash, promptly upon
demand.


  16.             LEGENDS; PAYMENT OF EXPENSES. The Company may endorse such
legend or legends upon the certificates for shares of Common Stock issued upon
exercise of an option under the Plan and may issue such “stop transfer”
instructions to its transfer agent in respect of such shares as it determines,
in its discretion, to be necessary or appropriate to (a) prevent a violation of,
or to perfect an exemption from, the registration requirements of the Securities
Act and any applicable state securities laws, (b) implement the provisions of
the Plan or any agreement between the Company and the optionee with respect to
such shares of Common Stock or (c) permit the Company to determine the
occurrence of a “disqualifying disposition,” as described in Section 421(b) of
the Code, of the shares of Common Stock issued or transferred upon the exercise
of an ISO granted under the Plan.


  The Company shall pay all issuance taxes with respect to the issuance of
shares of Common Stock upon the exercise of an option granted under the Plan, as
well as all fees and expenses incurred by the Company in connection with such
issuance.


  17.             USE OF PROCEEDS. The cash proceeds received upon the exercise
of an option under the Plan shall be added to the general funds of the Company
and used for such corporate purposes as the Board of Directors may determine, in
its discretion.


  18.             SUBSTITUTIONS AND ASSUMPTIONS OF OPTIONS OF CERTAIN
CONSTITUENT CORPORATIONS. Anything in this Plan to the contrary notwithstanding,
the Board of Directors may, without further approval by the Company’s
stockholders, substitute new options for prior options of a Constituent
Corporation (as such term is defined in Paragraph 19 thereof) or assume the
prior options of such Constituent Corporation.


  19.     DEFINITIONS. For purposes of the Plan, the following terms shall be
defined as set forth below:


  (a)        “Cause” shall mean (i) in the case of an employee or consultant, if
there is a written employment or consulting agreement between the optionee and
the Company, any of its Subsidiaries or a Parent which defines termination of
such relationship for cause, cause as defined in such agreement, and (ii) in all
other cases, cause within the meaning of applicable state law.


  (b)        “Constituent Corporation” shall mean any corporation which engages
with the Company, any of its Subsidiaries or a Parent in a transaction to which
Section 424(a) of the Code applies (or would apply if the option assumed or
substituted were an ISO), or any Parent or any Subsidiary of such corporation.


  (c)        “Disability” shall mean a permanent and total disability within the
meaning of


  Section 22(e)(3) of the Code.


  (d)        “Legal Representative” shall mean the executor, administrator or
other person who at the time is entitled by law to exercise the rights of a
deceased or incapacitated optionee with respect to an option granted under the
Plan.


  (e)        “Parent” shall have the same definition as “parent corporation” in
Section 424(e)     of the Code.


  (f)        “Subsidiary” shall have the same definition as “subsidiary
corporation” in


  Section 424(f) of the Code.


  20.             GOVERNING LAW; CONSTRUCTION. The Plan, the options and
Contracts hereunder and all related matters shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without regard to
conflict of law provisions.


  Neither the Plan nor any Contract shall be construed or interpreted with any
presumption against the Company by reason of the Company causing the Plan or
Contract to be drafted. Whenever from the context it appears appropriate, any
term stated in either the singular or plural shall include the singular and
plural, and any term stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter.


  21.             PARTIAL INVALIDITY. The invalidity, illegality or
unenforceability of any provision in the Plan, any option or Contract shall not
affect the validity, legality or enforceability of any other provision, all of
which shall be valid, legal and enforceable to the fullest extent permitted by
applicable law.


  22.             STOCKHOLDER APPROVAL. The Plan shall be subject to approval by
a majority of the votes present in person or by proxy and entitled to vote
thereon at the next duly held meeting of the Company’s stockholders at which a
quorum is present. No options granted hereunder may be exercised prior to such
approval; provided, however, that the date of grant of any option shall be
determined as if the Plan had not been subject to such approval. The amendment
to the Plan authorized by the Board on September 5, 2000 shall be effective on
the date of the Company’s 2000 Annual Meeting of Stockholders provided it is
approved by stockholders at such meeting. If the amendment is not approved, the
Plan as it exists prior to such amendment shall continue in full force and
effect.
